Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 8, 2016

                                      No. 04-16-00151-CR

                                       Steven ROBLES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1302
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
        Appellant filed a pro se notice of appeal in which it appears he attempts to appeal in two
separate and distinct criminal actions against him. The first action arises from a criminal
proceeding in Bexar County, in which appellant is represented by counsel and there is no final
judgment or appealable order. The second action arises from a criminal proceeding in federal
court in the Western District of Texas. It appears this Court lacks jurisdiction in both actions
reflected in the notice of appeal.

        It is therefore ORDERED that appellant show cause in writing within ten days of the date
of this order why this appeal should not be dismissed for lack of jurisdiction. All appellate
deadlines are suspended pending determination whether this Court has jurisdiction over this
appeal.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court